 289300 NLRB No. 33LOS ANGELES SOAP CO.1We agree with the judge that the Respondent violated Sec. 8(a)(5) by fail-ing to provide the Union with timely notice of its decision to cease operations
and by failing to bargain with the Union over the effects of that decision. Ab-
sent special or emergency circumstances, which the judge properly found did
not exist here, the Board has held that ``pre-implementation notice is required
to satisfy the obligation to bargain over [the] effects'' of a decision to close.
Metropolitan Teletronics, 279 NLRB 957, 959 fn. 14 (1986), enfd. mem. 819F.2d 1130 (2d Cir. 1987). See also Willamette Tug & Barge Co., 300 NLRBNo. 32, issued this day. Because the judge correctly found that the Respondent
violated the Act by failing to provide the Union with any advance notice of
the cessation of operations, we find it unnecessary to address the question of
when the Respondent's duty to notify the Union first arose.1All dates herein refer to 1987 unless otherwise indicated.Los Angeles Soap Company and InternationalChemical Workers Union, Local 1. Case 21±CA±25893September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn September 27, 1989, Administrative Law JudgeMichael D. Stevenson issued the attached decision.
The Respondent filed exceptions and a supporting
brief, the General Counsel filed an answering brief,
and the Charging Party filed a supplemental brief in
response to the Respondent's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions1and to adopt his recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Los Angeles Soap Com-
pany, Los Angeles, California, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Margaret D. Hume, Esq., for the General Counsel.Andrew Peterson and Lisa S. Mundel, Esqs., of Los Angeles,California, for the Respondent.Robert M. Young, Esq., of Akron, Ohio, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEMICHAELD. STEVENSON, Administrative Law Judge. Thiscase was submitted to me for decision on May 24, 1989,1after the parties waived hearing and executed a stipulation of
trial record with attached exhibits, pursuant to a complaint
issued by the Regional Director for the National Labor Rela-
tions Board for Region 21 on June 30, 1988, and which is
based on charges filed by International Chemical Workers
Union Local 1 (the Union or Charging Party), on December
6 and December 28, 1987 (first amended charge), and Janu-ary 13, 1988 (second amended charge). The complaint al-leges that Los Angeles Soap Company (Respondent) has en-
gaged in certain violations of Section 8(a)(1) and (5) of the
Act.IssuesWhether Respondent closed its business without priortimely notice to the Union of its decision to close, and with-
out having afforded the Union an opportunity to bargain in
good faith as the exclusive representative of Respondent's
employees, about the effects on employees of its decision to
close its business. All parties were given full opportunity to
participate, to introduce relevant evidence, and to file briefs.
Briefs, which have been carefully considered, were filed on
behalf of General Counsel, Charging Party and Respondent.On the entire record of the case, and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. RESPONDENT'SBUSINESS
Respondent admits that it is a Delaware corporation en-gaged in the manufacture of soap, detergent, and water con-
ditioning products and having a facility located in Los Ange-
les, California. It further admits that during the past year, in
the course and conduct of its business, it has sold and
shipped goods and products valued in excess of $50,000 di-
rectly to customers located outside the State of California.
Accordingly it admits, and I find, that it is an employer en-
gaged in commerce and is a business affecting commerce
within the meaning of Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
Respondent admits, and I find, that International ChemicalWorkers Union, Local 1 is a labor organization within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts1. BackgroundUntil May 8, Respondent manufactured soap, detergent,and water conditioning products. Beginning May 8, Respond-
ent manufactured soap and water conditioning products until
February 1988. On or about December 4, Respondent closed
its operations under the circumstances detailed below. Be-
tween December 4, and mid-February 1988, Respondent
maintained limited manufacturing in order to fulfill certain
business commitments and to wind-down operations.When operating, Respondent had 26 buildings on its prop-erty of almost 8 acres, and 15 of these buildings were used
in its operations (Exh. 7). Employed in and around these
buildings were persons represented by several different
unions.First, for at least 20 years prior to Respondent's cessationof business, Charging Party Union represented a unit of fac-
tory workers employed in the following departments: (a)
soap making, 13 employes; (b) toilet soap, 47 employees; (c)
package machine maintenance, 2 employees; (d) powder, 1
employee; and (e) janitor, 3 employees. 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Luckett is and was sole proprietor of Contemporary Consultants, Fresno,California. Although acting as Respondent's director of administration, he was
not an employee of Respondent.Second, Teamsters Local No. 630 represented three em-ployees in the warehouse and three employees in the ship-
ping departments. Third, the Pipefitters, Machinists, and
Electrical Unions represented nine employees in mainte-
nance. Fourth, the Operating Engineers represented two em-
ployees in the boiler department.The Respondent recognized the Union as the 9(a) rep-resentative of the employees described above. Such recogni-
tion was embodied in successive collective-bargaining agree-
ments, the most recent of which was negotiated in August
and September, effective between September 1 to August 31,
1990 (Exh. 6).2. Preclosure eventsAs noted above, in May Respondent discontinued manu-facturing dry detergent and sold the machinery used in the
process to Huish Chemical Company, which then manufac-
tured the detergent for sale by Respondent. On or about
April 1, Respondent notified the Union which represented 46
employees in the affected department. As a result of the dis-
continuance, 39 employees were permanently laid off. Senior
employees in the affected department were permitted to
transfer to other departments and bump junior employees,
plantwide into layoffs.Notwithstanding the apparent timely notice to the Unionregarding the partial shutdown, the Union made no demands
on Respondent with respect to severance pay or out-place-
ment service. However, Respondent and the Union did have
certain discussions, primarily about the application of senior-
ity and the training of employees who were to remain after
the layoff. In addition, they discussed payment to employees
of amounts earned under the contract for sick leave and va-
cation pay.In addition to the discussions noted above, the parties dis-cussed future concerns. For example, Kent Wilson, the
Union's business agent, asked David Luckett, Respondent's
director of administration,2such questions as ``What's goingto happen with the Company? Do you think it will shut
down?'' To these questions, Luckett consistently responded
that, ``to the best of my knowledge, no. I wouldn't be here
if the intention was to shut it down. They would not have
brought in new management including a new president, if
they were intending to close.''During the time that Respondent discontinued its dry de-tergent operations, two events occurred which influenced the
approach of Respondent and Valley Products Co., a Ten-
nessee soap manufacturing company, and eventual purchaser
of Respondent's business, to the December 4 sale and subse-
quent events. The first event concerned rumors developing
among Respondent's brokers, customers, suppliers, and com-
petitors, to the effect that Respondent was closing its entire
operation. Respondent's president, Vernon Bacher, learned of
these rumors from inquiries made to him or to other Re-
spondent employees who reported to him, seeking to verify
the rumors. As a result of the rumors, Respondent's suppliers
expressed reluctance to continue permitting Respondent to
purchase packaging and raw materials on credit. Virtually on
a daily basis, Respondent's director of operations, RobertStickman, was required to assure those with whom it wasdoing business, that Respondent intended to continue in busi-
ness.The second event in question concerned certain damagedone to the goods sold to Huish, apparently by sabotage
committed by one or more of Respondent's employees, with-
out the Union's authorization or condonation. No evidence
shows the Union was even aware of the alleged sabotage. In
any event, as a result of the damage, Respondent was re-
quired to reduce the purchase price of the equipment by
$75,000, one-half of the agreed on purchase price.3. The summer of 1987 negotiations for newlaboragreements
Respondent maintained separate collective-bargainingagreements with the six unions mentioned above. Because all
agreements expired on August 31, all of the unions and Re-
spondent, in accord with the usual and customary practice,
conducted joint negotiations in an effort to reach separate re-
newal agreements with each union effective September 1. At
the time of the joint negotiating sessions which began in Au-
gust, there was no intention on the part of Respondent's
ownership or management to sell its assets or to close the
plant.Beginning in July, before negotiations formally began,Luckett and Wilson met to discuss their respective goals in
the negotiations. At this time, Wilson again raised questions
with Luckett regarding Respondent's future: For example,
Wilson asked, ``What is going to happen with the Company?
Do you think it will shut down?'' Luckett's responses ap-peared less certain than in the past. While reiterating that he
did not anticipate that the plant would shut down and that
it was management's goal to continue operations, Luckett
added that Respondent was in bad fiscal shape and that dis-
continuance of its operations was a possibility.Again rumors circulated that Respondent would close sothat its owners could sell the land, which was thought to be
valuable. In an attempt to confirm or rebut these rumors,
Wilson again inquired of Luckett who said closure was al-
ways a possibility, but he believed Respondent could be
turned around.At the first bargaining session, Luckett explained in detailto the unions Respondent's financial problems occurring over
the previous 2-1/2 years. More specifically, Luckett ex-
plained that Respondent owed money to almost everybody
and was having difficulty paying its bills. He added that Re-
spondent could not sustain the losses without shutting down
the plant, but Luckett expressed hope that Respondent would
be able to turn the situation around.To attempt to alleviate Respondent's operating problems,Luckett presented extensive proposals, which surprised the
unions. At no time did Respondent suggest that concessions
would significantly influence its fiscal condition.During the negotiations, Charging Party and one or twoother unions proposed severance pay in the event of a plant
closure. The proposal included 2 years' advance notification
of full or partial plant closure or of layoffs, affecting 10 per-
cent or more of the work force, and implied that there would
be a schedule of severance pay (Exh. 8). Luckett objected to
the proposal, because he claimed it would send a signal to
competitors, suppliers, and lenders that Respondent was in
severe trouble. As a second basis for his objection, Luckett 291LOS ANGELES SOAP CO.3One factor on which the board of directors did not rely was labor rates.Respondent's accounting figures presented to the Board showed that even a
50-percent reduction in labor rates would not make a material difference in
Respondent's ability to continue operations.stated that because there was only so much money availableto settle the unions' contracts, they should ``tell me where
you want it.'' Finally, Luckett explained that the unions
would have to agree to some concessions to make any
money available.During August and September, the parties continued theirnegotiations, with each side rejecting many proposals ad-
vanced by the other side. Ultimately, the unions agreed to
certain concessions which did not cost the employees any
money out of pocket, that is, their take-home pay remained
the same. The unions also agreed to a freeze on wages and
other benefits and to the elimination of Veterans Day as a
holiday. For its part, Respondent agreed to increase its pen-
sion contributions for Charging Party by 15 cents per hour.4. The October 28 resolutionOn October 28, Respondent's board of directors met toconsider the fiscal condition of Respondent and to discuss al-
ternatives by which Respondent could resolve its financial
crisis. Ultimately, the Board adapted a resolution to shut
down Respondent's operations, either by liquidating and dis-
solving the Company or by converting the real estate to rent-
al property (Exh. 9).In reaching its decision, the board of directors relied on2-1/2 years of losses which had used up Respondent's credit
and resources. More specifically, these financial losses
amounted to $250,000 in fiscal (calendar) year 1985;
$2,600,000 in fiscal (calendar) year 1986; and $1,670,000 in
the first two quarters of 1987. These figures had been shared
with the unions during the negotiations of August and Sep-
tember.The board of directors also noted and relied on certainother liabilities: (1) the Southern California Air Quality Man-
agement District was suing Respondent in court in two sepa-
rate cases to collect fines of $75,000 each (based on May ci-
tations); (2) the city of Los Angeles Building Department
was demanding that Respondent's extensive holdings be
brought up to code. The demand resulted in Respondent
spending $148,000 on June 2 for partial repair of building
2 and in receiving an estimate of $115,000 to repair building
3, and in foregoing estimates on several other of its buildings
because Respondent did not have the money to do the work.
(In October 1986, an estimate of $1,176,000 had been made
as the cost for Respondent to bring all its buildings up to
code.) Subsequent to an October 1 earthquake, the city began
formal proceedings to require Respondent to bring its build-
ings up to code or to cease operations. To bring Respond-
ent's buildings up to code required not only structural im-
provements, but also asbestos removal in at least five build-
ings which could not be brought up to code and thus were
slated for demolition. The estimated cost of predemolition as-
bestos removal ranged up to $400,000. The city would not
issue the necessary permits for demolition until the asbestos
had been removed.The final factor on which the board of directors relied wasRespondent's inability to secure adequate financing. The un-
successful effort to secure financing had begun in February
and continued for the next 7 months. Even offering Respond-
ent's extensive real estate as collateral did not help, because
lenders said there was no guaranteed way for Respondent to
service the debt and the land could not provide the liquiditynecessary to pay off any debt without fatally damaging Re-spondent's ability to operate.3In light of the above facts as confirmed by dismal cashflow projections, and the lack of any viable alternatives, Re-
spondent's board of directors adopted the resolution de-
scribed above.5. The search for a buyerRespondent's search for a buyer was conducted in con-fidence so as not to alarm its customers who would then seek
out other manufacturers to supply their needs. Notwith-
standing its financial problems, Respondent did have a sig-
nificant market share of the hotel/travel industry trade, which
might be subject to erosion if Respondent's customers
learned of its plans to sell the business.Not only were Respondent's customers to remain unin-formed, but Respondent's suppliers as well. In many or most
cases, Respondent had reached the end of its credit lines and
was therefore paying just enough to keep its vendors sup-
plying its needs. All suppliers were threatening to cut off Re-
spondent from further supplies. The situation with Respond-
ent's supplies of cartons was typical. Respondent was in ar-
rears approximately $800,000 to this supplier. Without car-
tons, Respondent could not pack and ship its products. Re-
spondent concluded that if its suppliers learned of Respond-
ent's interest in selling, the suppliers would have demanded
all back payments as well as payment in advance for new
supplies. This would have put Respondent out of business
immediately.On or about November 1, Bacher made contact with Val-ley and commenced arm's-length negotiations for the sale of
Respondent. On or about November 10, James Brazeale,
president of Valley, requested a confidential visit to Re-
spondent's premises which occurred on November 14.After Brazeale visited the premises and reviewed certaininformation including descriptions of equipment and inven-
tory, Valley continued negotiations under strict secrecy. Val-
ley shared Respondent's view that the value of Respondent's
business was in large measure contingent on continuing Re-
spondent's market share and that premature disclosure of the
negotiations might well reduce or even eliminate Respond-
ent's market share. Accordingly, for Respondent, up to No-
vember 10, only Bacher and Andrew Forthmann Sr., chair-
man of Respondent's board and, after November 10, Stick-
man were privy to the negotiations. For Valley, only
Brazeale and his executive vice president, Wallace Bruce
were privy to the negotiations.6. Valley's purchase of Respondent's businessOn November 17, Valley submitted to Bacher, by ``Fax,''a handwritten offer to purchase the six lines that formed the
soap bars and wrapped them (Exh. 10). Then by telephone,
Brazeale told Bacher that he also desired to make an offer
for the soap manufacturing plant. After additional negotia-
tions, the parties apparently agreed on a ``round figure.'' The
parties also agreed that as of November 17, Luckett would
be told of the sale, but no one else. Luckett was informed 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Huish was not notified of Respondent's sale until the afternoon of Decem-ber 4. When told, Huish officials expressed surprise, stating they had not heard
about the possibility that Respondent would close.5Respondent's December 31 balance sheet (Exh. 13) shows that as of De-cember 4 Respondent's obligations exceeded the value of the business oper-
ation.because he would be responsible for deciding what was tobe done with respect to Respondent's employees and for pro-
viding adequate security to protect personnel and property.
At this time Bacher indicated that the final decision on the
sale would not occur until Friday, December 4. Both sides
agreed that if word of the transaction leaked out, Respondent
would either shut down on the spot and attempt to consum-
mate the sale as soon as possible, or forget about the pending
sale to Valley. Brazeale again expressed concern, apparently
to Bacher, about sabotage such as had occurred when the dry
detergent equipment was sold to Huish and loss of market
share if word leaked out.On November 19, Bacher and Brazeale agreed on a firmprice and the former agreed to Brazeale's added condition
that for business reasons, the sale should occur on a Friday.A side negotiation between Bacher and Huish for the saleof certain of Respondent's retail labels was closed on No-
vember 20 (Exh. 11).4Thereafter, Bacher and his wife work-ing alone so as not to compromise the need for confiden-
tiality, prepared the necessary documents for the sale to Val-
ley. The subject of confidentiality was repeatedly discussed
during a series of telephone calls between Bacher and Bruce
between November 23 and December 4.Meanwhile on December 1, Bacher gave Luckett a list ofactivities for which Luckett was responsible prior to Decem-
ber 4. Luckett was also told to prepare a plan for security
and for the layoff of administrative and union personnel.
Bacher added that nothing was to be done until the sales
documents had been signed. Bacher also gave Luckett an as-signment schedule for December 3, 4, and 5 (Exh. 12). This
included notification of certain key persons in the plant who
would be responsible for security, and key administrative of-
ficials who also were given certain assignments. In addition,
Forthmann Sr. was to inform the nonemployee members of
his family of Respondent's intention to sell. The Forthmann
family was Respondent's major stockholder and included a
salesman for Respondent, Andrew Forthmann Jr.On December 4, the board of directors convened by con-ference telephone call and approved the sale. The execution
of relevant documents was set for 1:30 that afternoon, but a
45-minute delay was caused by the inadvertent absence from
his office of Valley's senior counsel who needed to approve
by telephone certain minor changes in the sale documents.
Ultimately, all relevant documents were signed and the sale
occurred (Exh. 14).About 3:15 p.m., Luckett met with day-shift employeesand informed them that the Company was closing perma-
nently and would cease operations that afternoon. Speaking
from a handwritten prepared text (Exh. 15), Luckett also con-
veyed information regarding final pay checks, locker
cleanouts and departure from the premises ``ASAP.''On December 4, Respondent sent notice of sale letters toits stockholders (Exh. 17) and Valley mailed notice letters to
Respondent's former customers telling them that it was
``business as usual'' with Valley now supplying their busi-
ness needs (Exh. 18).The proceeds of the valley sale were received by Respond-ent as follows:DateAmount
12/6$96,750
12/1115,500

12/16217,000

2/5/8845,750
Total5$350,0007. Postsale eventsAs noted above, Charging Party represented a unit of 66employees. Of these all but 13 were laid off. These 13 were
retained to perform temporary miscellaneous duties for both
valley and for Huish. Of these 13, 6 were laid off on January
29, 1988, and 6 others were laid off on February 15, 1988.
The last was the janitor who stayed until June 17, 1988. Sub-
sequently, two unit employees were recalled twice to perform
cleanup work, but not production work.With respect to the teamsters, all originally were retained.On January 29, 1988, two were laid off, but the other four
were retained until February 15, 1988, performing packing
and shipping duties.With respect to the operating engineers, one was retaineduntil January 29, 1988, to operate the bailer.With respect to the machinists, one was retained, but re-signed on February 5, 1988.With respect to the electricians, one was retained untilFebruary 5, 1988.Finally, both of the pipefitters were retained, one untilJune 10, 1988, and the other until December 4, 1988.As part of his responsibilities on December 4, Luckett wasinstructed to notify the six union business agents about 3
p.m. Due to the delays described above, he placed his first
business agent call to Wilson, about 4:25 p.m. However,
Luckett was then unable to reach Wilson or any of the oth-
ers.About 7:15 p.m., on December 4, Wilson returnedLuckett's call to the hotel where Luckett was staying. After
telling Wilson of the sale, and explaining when the sale had
actually occurred and why Wilson had not been notified ear-
lier, Luckett added there was nothing to negotiate with re-
spect to the decision to close the plant. Wilson remarked it
was too bad the Union did not know about the sale sooner,
and asked ``is there anything the Union can do to prevent
closing it?'' To this Luckett responded, ``Yea, if you got 10
million bucks or there abouts.''Wilson then stated, ``We need to talk about this.'' Luckettanswered that he was ready to meet about the closure when
Wilson was available, but Luckett added, ``the plant is
closed, there is nothing we can do to change it.'' Wilson also
made a specific inquiry about employee health insurance.
The two men ended their conversation by agreeing to meet
on Monday, December 7.On December 7, Luckett and Wilson spoke by telephone.The latter said he wanted to come out and talk to Luckett
``about closing the plant down and relocating and making
soap elsewhere.'' Luckett said, ``There is nothing to talk 293LOS ANGELES SOAP CO.6The record does not specifically state whether Luckett's letter of December16 was received by anyone on the union side. However, such receipt can be
reasonably inferred. I find that union officials received a copy during the meet-
ing of December 16.about, we haven't relocated.'' In response to Wilson's ques-tion regarding whether Respondent was subcontracting,
Luckett denied Respondent had done this. Then Wilson
added, ``We will have to talk about the effect on employees,
benefits insurance, dental and severance.'' Luckett requested
Wilson to put his concerns in writing and promised to meet
Wilson later to discuss them.Before the conversation ended, Wilson noted with regretthe lack of a severance clause in the collective-bargaining
agreement. To this Luckett replied that while Wilson had
raised the subject and it had been discussed, there was no
agreement reached to include a severance clause. Then Wil-
son again asked about employees' health insurance and about
new jobs for laid-off employees.Prior to their next meeting, both Wilson and Luckett madecalls attempting to secure employment opportunities for laid-
off employees. In addition, both contacted the union trust
funds regarding health insurance and other benefits.On December 11, union counsel wrote a letter to Luckettwhich reads as follows (Exh. 22):CERTIFIEDÐRETURN RECEIPT REQUESTEDDecember 11, 1987Mr. David L. LuckettDirector of Administration
Los Angeles Soap Company
Terminal Annex P.O. 2198Los Angeles, CA 90051Dear Sir:In regard to the unannounced movement of yourplant and equipment from the Los Angeles area, Inter-
national Chemical Workers Union, Local No. 1, c/o
Leonard Perryman, Vice President, International Chem-
ical Workers Union, 140 E. Commonwealth, Suite 207,
Fullerton, California 92632 (Phone 441-0405 a/c 714),
demands bargaining on the economics of this plant
move as well as on the effects of this Company action
on the bargaining unit members.The Union demands the right to see and study, andcopy, bona fide Company financial statements and sup-
porting schedules, prepared by a CPA, which will indi-
cate Company's economic position for the past three
(3) years.Please respond to International Vice President Leon-ard Perryman at the above address and phone number.The Union respectfully requests a quick response.Your very truly,/s/ Robert M. YoungAssistant CounselRMY:OS
CC: Leonard PerrymanKent WilsonThis letter, the first written demand for bargaining by theUnion, was received by Luckett on December 14.On December 16, Luckett prepared a response to theUnion's letter recited above. The response reads as follows
(Exh. 23):December 16, 1987CERTIFIEDÐRETURN RECEIPT REQUIREDRobert M. Young, Esq.Assistant Counsel
International Chemical Workers Union
1655 W. Market Street
Akron, OH 44313Dear Mr. Young:This letter is written in reply to your letter dated De-cember 11, 1987, addressed to the undersigned.It is obvious from your letter that you are operatingunder a misconception; i.e. the Los Angeles Soap Com-
pany is not, repeat not, moving its plant and/or equip-
ment.The Los Angeles Soap Company closed permanentlyon December 4, 1987. All equipment and real estate are
being sold as soon as possible. At the present time, 13
ICWU members are engaged in closeout operations.It is contemplated that a meeting will take place be-tween Company representatives and Mr. Perryman on
December 16, 1987 to discuss the effects of the com-
pany's closing on ICWU members.In regard to the second paragraph of your letter, ourCounsel has advised that he is unaware of any law
which requires the Company to provide the ICWU with
copies of our financial statements. However, you should
be aware that Company certified financial statements
for years '86, '85, and '84 have been published and dis-
seminated to stockholders.If you require clarification or amplication ¢sic on thelegal aspects of the plant closure, please contact our
legal counsel, Mr. Andrew C. Peterson of Paul,
Hastings, Janofsky and Walker, 555 So. Flower Street,
Los Angeles, CA 90071.Yours very truly,/s/ David L. Luckett
Director of AdministrationDLL: lodCC: l. Perryman H/DA.C. PetersonAlso on December 16, Luckett and Stickman met withWilson, Union Vice President Leonard Perryman and Vella,
chief steward for the Union.6During the meeting, the Unionraised the subject of severance pay for chemical workers who
were laid off. Respondent indicated its willingness to nego-
tiate with the Union about severance and told the Union to
present its proposal in writing, as had been requested by
Luckett in an earlier telephone conversation with Wilson.
Again Respondent alluded to the subject of severance pay
having been brought up during the August negotiations.Another subject at the meeting concerned the failure ofRespondent to give advance notification to the Union. To
this Respondent stated that it did not know that the sale
would be consummated until December 4. Finally, the parties
discussed pending grievances which were not resolved, as-
sistance to laid-off employees in finding other work, and ob- 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
taining certain benefits from union trust funds. The partiesagreed to meet again at a later date.On January 19, 1988, Luckett and Stickman again metwith Wilson and Vella to discuss various subjects: the unfair
labor practice charges, pending grievances, and obtaining of
various benefits by laid-off employees.On February 4, 1988, the Machinists Union presentedLuckett with a written proposal for severance. After a series
of negotiations, the proposal was dropped. On February 24,
the Machinists presented a revised written severance pro-
posal. Again agreement was not reached and, although the
Machinists' representative stated he would prepare a second
revised proposal and set up another meeting, he has not done
so as of May 24, 1989.On February 5, 1988, the Union sent to Luckett a secondletter which reads as follows (Exh. 24):February 5, 1988CERTIFIED-RETURNRECEIPT REQUESTEDMr. David L. LuckettDirector of Administration
Los Angeles Soap Company
Terminal Annex P.O. 2198
Los Angeles, CA 90051Dear Sir:In regard to your unannounced plant shut down onDecember 4, 1987, and lay-off of bargaining unit em-
ployees, followed immediately by removal and ship-
ment of much of the plant production equipment to
Tennessee, the Union hereby demands that the Em-
ployer, Los Angeles Soap Company meet with the
Union and discuss bargainable topics related to the ef-
fect of such Company action, such topics including but
not limited to the following:1. Severance Benefits2. Job Search Assistance
3. Distribution of Accrued Pension Benefits
4. Pending Grievances
5. Accrued Vacation Credits
6. Medical Benefits and Other Pending InsuranceClaims7. Right to Accrued Benefits, if any, Under ProfitSharing Plans, Stock Options, etc.It is anticipated by the Union that bargaining overthe above-listed topics and sundry related topics will re-
quire numerous bargaining sessions over some period
of time.The Union has recently discovered that the Companyhas made unilateral approaches to individual bargaining
unit members on some of the above bargaining topics
before ever meeting with representatives of ICWU.The Union respectfully requests a quick response.Yours very truly,/s/ Robert M. Young
Assistant CounselRMY:mjncc: Leonard Perryman
Kent WilsonLuckett replied as follows (Exh. 25):February 11, 1988Mr. Robert M. YoungAssistant Counsel
International Chemical Workers Union
1665 W. Market Street
Akron, OH 44313Dear Mr. Young:This letter is written in reply to your letter dated2/5/88.Representatives from Los Angeles Soap Companyhave met previously with Perryman and/or Wilson to
discuss items 1-5 of your letter. Item 6 of your letter
appears to be of little or no interest to Perryman. This
observation is based upon personal conversations, tele-
phone conversations and copies of correspondence to
the Machinists Health and Welfare Trust which were
sent to him. To the best of my knowledge, ICWU
members are not entitled to any profit sharing plans,
stock options, etc. If you have any contractual agree-
ments which provide otherwise, then please produce
same.You are requested to provide evidence to supportyour ludicrous allegation that we have unilaterally bar-
gained with ICWU members.Yours very truly,LOS ANGELES SOAP COMPANY/s/ David L. Luckett
Director of AdministrationDLL:lod
CC: R. E. StickmanÐLASCOV. E. AguayoÐNLRBOn February 17, 1988, the same representatives from theJanuary 19, 1988 meeting convened again. Again the unfair
labor practice charge was discussed. Thereafter, the parties
resolved pending grievances and Wilson again asked if Re-
spondent was going to pay severance to the laid-off employ-
ees. Again Luckett asked for the Union's written proposal.On February 29, 1988, Union official Perryman wrote toLuckett to request a ``meaningful response'' to its earlier re-
quest for ``effects bargaining'' (Exh. 26). Luckett's March 3,
1988 reply to this letter generally reiterating past positions is
included in the record (Exh. 27). In part, this letter reads as
follows: ``The subject of severance pay is not contained in
our Agreement. However, I am prepared to discuss this mat-
ter with you whenever you are ready to do so.''Respondent's real property of slightly less than 8 acreswas conveyed to a purchaser with the close of escrow on De-
cember 1, 1988.B. Analysis and ConclusionsIn General Motors Corp., 191 NLRB 951, 952 (1971), theBoard held that a decision to sell a business is not a manda-
tory subject of bargaining under Section 8(a)(5) of the Act.
This same issue was specifically reserved in First NationalMaintenance Corp. v. NLRB, 452 U.S. 666, 686 fn. 22(1981). After the sale, however, the employer is required to
bargain over the effects of the sale. 295LOS ANGELES SOAP CO.7I find it to be of little or no significance that not all unit employees werelaid off on December.In Kirkwood Fabricators, 862 F.2d 1303, 1306 (8th Cir.1988), enfg. 285 NLRB 33 (1987), the court reviewed Board
law on the issues presented by the instant case, and stated
as follows:... for over twenty years [the Board has held] that
bargaining over the effects on employees of a decision
to sell a business and completely close operations is a
mandatory subject of bargaining.In Kirkwood, the court adopted the Board's position andenforced the case. The court also provided a persuasive and
succinct rationale:Requiring effects bargaining maintains an appropriatebalance between an employer's right to close its busi-
ness and an employee's need for some protection from
arbitrary action. ... While requiring reasonable notice

and effects bargaining may make a sale of a business
more difficult, the ``ravages of economic dislocation''
inflicted on employees and their families terminated
with no opportunities to plan their [future] ... main-

tains the balance in favor of upholding the Board's de-
termination as being reasonably defensible.So-called effects bargaining provides the Union with anopportunity to bargain in the employees' interest for such
benefits as severance pay, payments into the pension fund,
preferential hiring if the employer continues operating at
other plants, and reference letters with respect to other jobs.
Nathan Yorke, Trustee v. NLRB, 709 F.2d 1138, 1143 (7thCir. 1983), cert. denied 465 U.S. 1023 (1984), citing FirstNational Maintenance Corp. v. NLRB, 452 U.S. 666, 681±682 (1981). To this list of possible benefits which a union
might wish to bargain over when the plant closes, I include
health insurance, pension benefits, and retraining funds.If there is a duty generally speaking, for an employer whosells its business to engage in ``effects bargaining,'' then it
must follow, that an employer must give timely notice to the
union of the decision to close, so that good-faith bargaining
does not become futile or impossible. Penntech Papers v.NLRB, 706 F.2d 18, 26 (1st Cir. 1983). The determinationof whether an employer has provided such meaningful and
timely notice is essentially one of fact. NLRB v. Emsing'sSupermarket, 872 F.2d 1279, 1286±1287 (7th Cir. 1989). Toresolve the question of notice and related questions in the in-
stant case, I turn to the record.Based on facts contained in the Stipulation of TrialRecord, I find that Respondent's decision to sell its business
was economically motivated and did not turn on labor costs.
Thus the record presents abundant evidence to show that Re-
spondent was in dire financial straits and that there was little
or no alternative to the sale of the business.On October 28, Respondent's board of directors decided tosell the business for the ``fair market value'' of such assets
(Exh. 9). On December 4, the sale actually occurred.7De-spite Luckett's efforts to notify Wilson during the afternoon
of Friday, December 4, notice was not given until the early
evening hours.In her brief, p. 18, General Counsel sets forth her position:At some point between October 28, when the Direc-tors resolved to close the facility, and within a reason-
able time prior to December 4, when the facility was
in fact closed, Respondent bore a statutory obligation to
notify the Union of the closure.''I agree with General Counsel and find that her position issupported by relevant case law. For example, in NLRB v.Emsing's Supermarket, supra, 872 F.2d at 1287, the court af-firmed the Board's finding that 3 to 4 days advance notice
was not sufficient time.In Penntech Papers v. NLRB, supra, 706 F.2d at 27, noticeto the Union on the day of closing was found to be inad-
equate. In National Car Rental Systems, 252 NLRB 159, 162(1980), enfd. 672 F.2d 1182 (3d Cir. 1982), postclosing no-
tice to the union was found to be inadequate as matter had
by then become fait accompli. But see Chippewa MotorFreight, 261 NLRB 455, 460 (1982).A number of cases involving issues similar to that pre-sented here may be distinguished. For example, there is the
case of Nathan Yorke, Trustee, supra, 709 F.2d at 1143. Todistinguish Yorke from the present case, I quote the court'sstatement in Emsing's Supermarket, supra at 1287, whichalso distinguished Yorke:In Yorke, a trustee in bankruptcy was appointed be-cause the former management of a company had gross-
ly mismanaged the company's dwindling assets. The
day the trustee was appointed, he visited the company
plant, found no employees at work, and learned that
this was the result of a lack of funds. The trustee closed
the plant the same day without notice to the Union.
This court held that ``the emergency situation with
which [the trustee] was confronted excused his obliga-
tion to notify the Union before closure.'' Id. at 1143.
Mr. Emsing, by contrast, had been living with a declin-
ing financial situation for quite a while. ESI's problems
were not the result of an immediate financial emer-
gency but instead were the result of a steady erosion of
ESI's financial well-being.Like Emsing, this Respondent had also been dealing with adeclining financial situation for some time and no true emer-
gency existed.Other cases presenting bona fide emergencies and excus-ing timely notice to the Union, such as Kingwood MiningCo., 210 NLRB 844, 844±845 (1974), in which a grave eco-nomic crisis precipitated management's decision to terminate
operations and excused notice, and National Terminal BakingCorp., 190 NLRB 465, 466 (1970), in which an emergencysituation was created by theft of the company's two delivery
trucks making continuation of that enterprise impractical,
simply do not apply to the instant case, which does not
present a similar type of emergency.Finally, the case of Creasey Co., 268 NLRB 1425 (1984),may also be distinguished from the present case. In that case,
the Board dismissed a complaint alleging that the timing of
an employer's notice to the union of its closing, deprived the
union of a significant opportunity to bargain in a meaningful
manner. In Creasey, the union had received 3 days' advancenotice of the employer's closing. In addition, the Board noted
the perishable nature of the employer's products, its substan-
tial inventory, and pressure from competitors to obtain cus- 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Transmarine Navigation Corp., 170 NLRB 389 (1968); Interstate ToolCo., 177 NLRB 686 (1969); Authentic Furniture Co., 264 NLRB No. 113(Sept. 30, 1982) (unpublished); Handy Spot, Inc., 279 NLRB 1320 (1986).tomers from a closing distributor (Creasey). Some of thesefactors along with others in Creasey are present in the instantcase. For example, in both cases, the notice of closing was
kept not only from the union, but from customers, suppliers,
and most management officials as well. On balance, how-
ever, I find there are more differences than similarities.
Therefore, Creasey does not apply to the instant case.In finding that Respondent did not provide timely noticeto the Union, I also find that until Wilson received actual no-
tice from Luckett on the evening of December 4, the Union
had no obligation to request effects bargaining since ``sus-
picion or conjecture cannot take the place of notice where
notice is required.'' Penntech Papers v. NLRB, supra, 706F.2d at 27.That Respondent failed to provide timely notice to theUnion is confirmed by certain postnotice facts. For example,
on several occasions after December 4, Wilson requested Re-
spondent to engage in effects bargaining over severance pay
and other benefits. Usually, Luckett responded not with ef-
fects bargaining, but by Luckett's counterrequests for Wilson
to put his concerns in writing. This strategy does not lead
me to conclude that the Union waived effects bargaining.
Rather it shows that Respondent presented the Union with a
fait accomplis at a time when that Union no longer retained
its bargaining power. Therefore instead of meaningful bar-
gaining, a series of meetings, telephone calls, and letters oc-
curred which served to accomplish exactly nothing because
Respondent failed to recognize its obligation under Federal
labor law to give timely notice. See National Car Rental Sys-tem v. NLRB, supra, 252 NLRB at 163.In conclusion, I find that Respondent violated Section8(a)(1) and (5) of the Act by failing to give timely notice
to the Union of the sale of its business, thereby making im-
possible effects bargaining with the Union, in a meaningful
manner and at a meaningful time. In reaching this decision,
I have considered the various factors in the case on which
Respondent relies to justify its course of action; possible sab-
otage, or strikes, potential loss of customers or suppliers,
with the resulting failure of sale to close, and presence of
other factors as well. Some of these present valid concerns,
some are purely speculative. All have been considered in the
context of Respondent's undeniable financial problems. Yet
based on current Board law as enforced in the courts, none
of this constitutes a defense to the charges herein. To the
above analysis, I close with footnote 1 in Kirkwood Fabrica-tors v. NLRB, supra, 862 F.2d at 1307, which reads as fol-lows:Congress recently enacted a statute which requires em-ployers of 100 or more employees to give their employ-
ees 60 days' advance notice of partial or complete clo-
sures. See Worker Adjustment and Retraining Notifica-
tion Act. P.I. 100-379, 100 Stat 890 (1988). The Act
does not come into effect until February 4, 1989. Id. at
Section 11. The fact that Congress itself determined no-
tifications should be required lends support to the prop-
osition that the Board's determination is reasonably de-
fensible.CONCLUSIONSOF
LAW1. Respondent Los Angeles Soap Company, is an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. International Chemical Workers Union, Local 1, is alabor organization within the meaning of Section 2(5) of the
Act.3. By refusing to timely notify and bargain in good faithwith the Union about the effects of closing its business and
terminating its employees, Respondent engaged in unfair
labor practices within the meaning of Section 8(a)(1) and (5)
of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the
Act, I shall recommend that it be ordered to cease and desist
therefrom and to take certain affirmative action designed to
effectuate the purposes of the Act.Since Respondent has no place of business to post a noticeto employees regarding violations and remedy, I shall rec-
ommend that Respondent be ordered to mail signed copies
of the notice to the Union and to all of Respondent's em-
ployees represented by the Union and employed as of De-
cember 4, 1987. Benchmark Industries, 269 NLRB 1096,1099 (1984). Because Respondent, sold all assets, closed its
only place of business, and is now dissolved, the creation of
preferential hiring list would be futile. Cf. Authentic Fur-niture Products, 272 NLRB 522 (1984).As a result of Respondent's unlawful failure to bargain ina meaningful manner and at a meaningful time, about the ef-
fects of its cessation of operations, the terminated employees
have been denied an opportunity to bargain through their col-
lective-bargaining representatives at a time when Respondent
might still have been in need of their services, and a measure
of balanced bargaining power existed. Meaningful bargaining
cannot be assured until some measure of economic strength
is restored to the Union. A bargaining order alone, therefore,
cannot serve as an adequate remedy for the unfair labor prac-
tice committed.Accordingly, I shall recommend that, in order to effectuatethe purposes of the Act, Respondent bargain with the Union
concerning the effects on its employees of the closing of its
operations, and shall order a limited backpay requirement de-
signed both to make whole the employees for losses suf-
fered9as a result of the violation and to recreate in somepractical manner a situation in which the parties' bargaining
is not entirely devoid of economic consequences for Re-
spondent. Thus, Respondent shall pay employees represented
by the Union backpay at the rate of their normal wages when
last in Respondent's employ from 5 days after the date of
the Board's Order until the occurrence of the earliest of the
following conditions: (1) the date Respondent bargains to
agreement with the Union on those subjects pertaining to the 297LOS ANGELES SOAP CO.10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National LaborRelations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''effects of the closing of Respondent's operations on its em-ployees; (2) a bona fide impasse in bargaining; (3) the failure
of the Union to request bargaining within 5 days of the
Board's Order, or to commence negotiations within 5 days
of Respondent's notice of their desire to bargain with the
Union; or (4) the subsequent failure of the Union to bargain
in good faith; but in no event shall the sum to any of these
employees represented by the Union exceed the amount he
or she would have earned as wages from December 4, 1987,
the date on which Respondent terminated the Los Angeles,
California operation, to the time he or she secured equivalent
employment elsewhere, or the date on which Respondent
shall have offered to bargain, whichever occurs sooner; pro-
vided, however, that in no event shall this sum be less than
these employees would have earned for a 2-week period at
the normal rate of their normal wages when last in Respond-
ent's employ. Interest on all such sums shall be paid in the
manner prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Los Angeles Soap Company, Los Ange-les, California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to timely notify and bargain withInternational Chemical Workers Union, Local 1, as the ex-
clusive bargaining representative of all of its Los Angeles,
California factory employees, excluding all office and cler-
ical employees, watchmen, professional and technical em-
ployees supervisory employees, truckdrivers, machinists, en-
gineers, carpenters, pipefitters, electricians, and warehouse-
men.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Pay the terminated employees represented by theUnion their normal wages for the period set forth in the rem-
edy section of the decision.(b) On request, bargain in good faith with the Union asthe exclusive bargaining representative of the employees
specified above with respect to the effect on its employees
of the decision to terminate the operations in Los Angeles,
California and, if any understanding is reached, embody it in
a signed agreement.(c) Preserve and, on request, make available to the Boardor its agents, for examination and copying all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Mail an exact copy of the attached notice marked``Appendix''11to the Union and to all factory employeesrepresented by the Union and employed by Respondent on
December 4, 1987, in the above-described appropriate unit at
the Los Angeles, California facility. Copies of said notice, on
forms provided by the Regional Director for Region 21, after
being duly signed by their authorized representative, shall bemailed immediately upon receipt thereof, as herein directed.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered usto post and abide by this notice.WEWILLNOT
fail and refuse to bargain with InternationalChemical Workers Union, Local 1 concerning the effects of
our decision to close our Los Angeles, California facility on
our factory employees represented by the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the National Labor Rela-
tions Act.WEWILL
, on request, bargain collectively with the Unionas the exclusive representative of certain of our factory em-
ployees, concerning the effects of our decision to close our
Los Angeles, California facility on our factory employees,
and reduce to writing any agreement reached as a result of
such bargaining.WEWILL
pay the factory employees represented by theUnion and who were employed at the above facility on De-
cember 4, 1987, their normal wages for a period specified by
the National Labor Relations Board, plus interest.LOSANGELESSOAPCOMPANY